MEMORANDUM DECISION
                                                                      FILED
Pursuant to Ind. Appellate Rule 65(D),
                                                                 Jan 13 2017, 9:50 am
this Memorandum Decision shall not be
regarded as precedent or cited before any                             CLERK
                                                                  Indiana Supreme Court
court except for the purpose of establishing                         Court of Appeals
                                                                       and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Kimberly A. Jackson                                      Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         Ellen H. Meilaender
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Craig Nesbitt,                                           January 13, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1606-CR-1233
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Lisa F. Borges,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         49G04-1506-F2-19293



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1233 | January 13, 2017   Page 1 of 5
[1]   Craig Nesbitt appeals his convictions for Kidnapping,1 a Level 3 Felony, and

      Battery by Means of a Deadly Weapon,2 a Level 5 Felony. He argues that there

      is insufficient evidence supporting his convictions. Finding the evidence

      sufficient, we affirm.


                                                     Facts
[2]   In May 2015, Brandon McClendon, Andreas Wells, and Terrell Gordon shared

      an apartment in Indianapolis. On the morning of May 26, McClendon was

      getting ready for work while Wells was asleep and Gordon was in the

      bathroom. As McClendon opened his apartment door to leave, two males

      brandishing guns pushed their way into the apartment and grabbed McClendon

      by his shirt. One of the men pointed the gun in McClendon’s face and pushed

      him back into the apartment. He continued to push McClendon from the living

      room into the hallway. The man repeatedly asked, “Where’s the money?” Tr.

      p. 28. As the man pushed McClendon backwards, the two tripped over a piece

      of furniture. The man struck McClendon on the head with the gun and the gun

      fired, shooting a bullet into the ceiling. The man grabbed McClendon’s shirt

      again and dragged him, “like a dog,” through the hallway towards the bedroom

      and bathroom. Id. at 34.




      1
          Ind. Code § 35-42-3-2.
      2
          Ind. Code § 35-42-2-1.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1233 | January 13, 2017   Page 2 of 5
[3]   Meanwhile, Gordon had retrieved his own gun. As the intruders made their

      way down the hallway, Gordon aimed his gun through an open door and began

      firing. He hit the man who had been dragging McClendon several times,

      including once in the face. The intruders ran out, and McClendon barricaded

      himself in the bedroom and called the police.


[4]   Less than half an hour later, the police received a report of a man being treated

      for a gunshot wound at a nearby hospital. At the hospital, they found Nesbitt,

      who had been shot in the jaw and the left shoulder. Forensic investigators later

      matched Nesbitt’s blood to blood found on the apartment door, the staircase

      leading to the apartment, the back door of the apartment building, and the patio

      outside.


[5]   On June 4, 2015, the State charged Nesbitt with Level 2 felony burglary, Level

      3 felony kidnapping, and Level 5 felony battery by means of a deadly weapon.

      The State later added another Level 2 felony burglary charge. After an April

      25-26, 2016, trial, a jury found Nesbitt guilty of kidnapping and battery, but not

      guilty of the two burglary charges. On May 13, 2016, the trial court sentenced

      Nesbitt to twelve years on the kidnapping conviction, with two years

      suspended, and four years on the battery conviction, to be served concurrently.

      Nesbitt now appeals.


                                   Discussion and Decision
[6]   Nesbitt argues that there is insufficient evidence to support his kidnapping or

      battery convictions. He argues that the evidence shows that he did not

      Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1233 | January 13, 2017   Page 3 of 5
      “remove” McClendon, but rather that McClendon’s movements were of his

      own volition. Nesbitt also argues that he did not strike McClendon, but that

      the two engaged in a mutual struggle over the gun.


[7]   When reviewing the sufficiency of the evidence supporting a conviction, we will

      neither reweigh the evidence nor assess witness credibility. Harbert v. State, 51
N.E.3d 267, 275 (Ind. Ct. App. 2016). We will consider only the evidence

      supporting the judgment and any reasonable inferences that may be drawn

      therefrom, and we will affirm if a reasonable trier of fact could have found the

      defendant guilty beyond a reasonable doubt. Id.


[8]   To convict Nesbitt of Level 3 felony kidnapping, the State was required to

      prove beyond a reasonable doubt that Nesbitt “knowingly or intentionally

      remove[d] another person by . . . force, or threat of force, from one place to

      another” while armed with a deadly weapon. I.C. § 35-42-3-2(a); -2(b)(2)(A).

      To convict him of Level 5 felony battery, the State was required to prove

      beyond a reasonable doubt that Nesbitt “knowingly or intentionally touche[d]

      another person in a rude, insolent or angry manner” and that he did so with a

      deadly weapon. I.C. § 35-42-2-1(c)(1); -2(g)(2).


[9]   McClendon testified that Nesbitt dragged him by his shirt through the

      apartment from the living room down the hallway “like a dog.” Tr. p. 34.

      McClendon also testified that Nesbitt “trie[d] to pistol-whip me with the gun,”

      and that “in that same motion, the gun hit[] my head.” Id. at 31. The jury

      accepted McClendon’s account, which readily supports Nesbitt’s convictions,


      Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1233 | January 13, 2017   Page 4 of 5
       as accurate. Nesbitt’s request that we reinterpret the situation in his favor

       amounts to an invitation for us to reweigh the evidence, an invitation that we

       decline. Because the uncorroborated testimony of a single witness is sufficient

       to support a conviction, Thompson v. State, 612 N.E.2d 1094, 1098 (Ind. Ct.

       App. 1993), Nesbitt’s convictions are supported by sufficient evidence.


[10]   The judgment of the trial court is affirmed.


       Mathias, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1233 | January 13, 2017   Page 5 of 5